TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00379-CR


                            Michael Renee Maldonado, Appellant

                                               v.

                                 The State of Texas, Appellee



             FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 20-1555-K26, THE HONORABLE DONNA GAYLE KING, JUDGE PRESIDING


                           MEMORANDUM OPINION


               On December 30, 2021, we granted the parties’ agreed motion to abate this appeal

and remanded the case to the trial court for a hearing to determine whether appellant wished to

proceed with this appeal. On remand, the trial court conducted a hearing and made findings that

included that appellant “clearly expressed a desire to waive any and all of his appellate rights”

and “understands that the appeal will be dismissed permanently and will not be reinstated should

he change his mind and desire an appeal in the future.” Accordingly, we reinstate the appeal and

dismiss the appeal.
                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed

Filed: January 28, 2022

Do Not Publish




                                                2